673 S.E.2d 234 (2009)
In the Matter of James F. STOVALL III.
No. S09Y0610.
Supreme Court of Georgia.
February 9, 2009.
Voluntary surrender of license.
Bruce Steven Harvey, Atlanta, for Appellee.
William P. Smith, III, General Counsel, State Bar of Georgia, Jenny K. Mittelman, Asst. General Counsel, State Bar of Georgia, for Appellant.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, Other Party Representation.
PER CURIAM.
This disciplinary matter is before the Court on James F. Stovall III's petition for voluntary surrender of his law license. In 2007 Stovall pled guilty to two felony offenses in federal court: 18 USC § 371, conspiracy to commit offenses against the United States, and 18 USC § 1343, wire fraud. He admits that by virtue of his convictions he has violated Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d), the maximum sanction for which is disbarment. The State Bar recommends acceptance of the petition.
Having reviewed the record, we agree that surrender of his law license, which is tantamount to disbarment, is the appropriate sanction. Accordingly, we accept the petition and hereby order that the name of James F. Stovall III be removed from the rolls of persons authorized to practice law in the State of Georgia. Stovall is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.